Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 07/13/2022.
Claims 1-21 have been allowed.
Claims 1 and 2 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see page 9, filed 07/13/2022, with respect to the rejection(s) of claims 1-10 being rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a probe unit, having a signal detector responsive to said first frequency signal and said second signal frequency that is coupled to a probe terminal, and having a second ground terminal, and having a first direction indicator and a second direction indicator corresponding to directions along the loop wire to said first terminal and said second terminal, respectively; an electrical ground connection between said first ground terminal and said second ground terminal; a test probe connectable between said probe terminal and a location along the loop wire, and wherein said probe unit, upon detection of said first frequency signal, activates said second direction indicator to indicate there is a break in the loop wire in the direction of said second terminal, and upon detecting said second frequency signal, activates said first direction indicator to indicate there is a break in the loop wire in the direction of said first terminal.”
Claims 2-10 are also allowed as they further limit allowed claim 1.
Please see the Office Action filed on 05/26/2022 for Reasons for Allowance regarding claim 11.
Claims 12-21 are also allowed as they further limit allowed claim 11.
The closest prior art references that were found based on an updated search.
Nickel et al. US 2013/0271328 - The method involves providing test system with a test probe and an auxiliary test structure (218). 
Stevens et al. US 2007/0257657 - The system (10) has a current probe (16) having a probe body (18) and electrically conductive contacts disposed in an end of the probe body with the electrically conductive contacts adapted for coupling in series with a current carrying conductor (14) disposed on a device under test.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 11; therefore claims 1-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867